Citation Nr: 1231887	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of fracture, 2nd and 3rd metatarsals, left foot, with residual absence of dorsiflexion in left ankle joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran's residuals of fracture, 2nd and 3rd metatarsals, left foot, are manifested by no more than moderate left foot disability.

2.  The Veteran's service connected left foot and ankle disability results in marked limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of fracture, 2nd and 3rd metatarsals, left foot, have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.7, 4.71a, Diagnostic Code 5284 (2011). 

2.  The criteria for a 20 percent rating for marked limitation of left ankle motion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.7, 4.71a, Diagnostic Code 5271 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment." Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Complete notice pertaining to the Veteran's increased rating claim was provided in June 2008 and April 2009 letters, and the claim was readjudicated in an October 2009 supplemental statement of the case. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

A November 1972 rating decision granted service connection for fracture, 2nd and 3rd metatarsals left foot, with residual absence of dorsiflexion in left ankle joint.  An initial 20 percent rating was assigned from July 1972.  A September 1977 rating decision decreased the rating to noncompensable from December 1977.  The description of the disability now read residuals of fracture 2nd and 3rd metatarsals, left foot; while the disability description no longer referred to the left ankle, the Board notes that there was no formal severing of service connection for the left ankle disability and it remains part of the service connected disability.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  Accordingly, the Board has rephrased this increased rating claim, as reflected on the title page.  A September 1978 rating decision assigned a 10 percent rating from December 1977.  This rating was affirmed by a Board decision dated in February 1979.  The Veteran filed his current claim for an increased rating in April 2005.

On VA examination in June 2008 the Veteran reported chronic pain and swelling in the left foot and ankle.  He reported that he could not stand for walk for more than 30 minutes at a time due to pain and swelling, and that he gets flare-ups on a daily basis that last for several hours.  He had retired from his job as a teacher five years earlier; this was not related to his injury.  On examination, the Veteran had a limping gait.  There was no significant deformity of the left foot or ankle except for 2nd toe which was turned laterally.  There was swelling noted over the foot, toes, and ankle, and tenderness on palpation of those areas.  There was range of motion of no greater than five degrees for each toe joint, and zero degrees of extension.  Ankle dorsiflexion was to approximately 15 degrees, with pain from five to 15 degrees.  Plantar flexion was to 10 degrees, with pain at zero to 10 degrees.  Repetitive motions were not performed.  Left foot X-rays showed old healed fractures at the proximal portion of the 2nd and 3rd metatarsal bones with minimal degrees of curved deformity.  Degenerative disease at multiple tarsal joints and tarsometatarsal joints.  Left ankle X-rays showed old fracture fragment adjacent to the tip of the medial malleolus and medial margin of the talus.  There was slight degenerative disease of the ankle joint, and degenerative disease at the talonavicular joint, navicular-cuneiform joint, and calcaneocuboid joint.  The impression was fracture to the 2nd and 3rd metatarsals and ankle with osteoarthritis and continued pain and swelling and limited use.

On VA examination in September 2009 the Veteran reported left foot and ankle pain, swelling, and stiffness that had worsened with time.  He used no cane, crutches, walker, or orthotics.  On examination, the Veteran walked with a limp.  There was a surgical scar over the dorsum of the left ankle.  There was minimal swelling of the ankle and some tenderness.  Plantar flexion was to 30 degrees and dorsiflexion to 10 degrees with pain; after repetitive motion the ranges remained the same.  Examination of the foot showed some hammering of toes two, three, four, and five.  There was lateral deviation of the distal phalanx of the big toe.  There was callus over the plantar surface of the IP joint of the big toe.  Signs of some abnormal weight-bearing were present because of the corn and callus.  There was tenderness over the dorsum of the foot with palpation.  The assessment was left foot fractures with 2nd and 3rd metatarsal; left foot osteoarthritis; left ankle fractures; and left ankle osteoarthritis.

Under Diagnostic Code 5284 moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals of foot injuries.  A 30 percent evaluation requires severe residuals. Actual loss of use of the foot will be evaluated as 40 percent disabling. 38 C.F.R. § 4.71a, Note following DC 5284 (2011).  The examination results show tenderness and osteoarthritis of the feet, however the medical evidence of record does not demonstrate more than moderate disability of the foot as contemplated by the current 10 percent rating under DC 5284.  The Board notes that the Veteran indicated on his VA Form 9 dated in July 2009 that he would be satisfied with a 10 percent rating for the foot portion of his disability.  In any event, given the finding on the VA examinations and the Veteran's reported symptoms, the Board finds that the preponderance of the evidence shows that he does not have a moderately severe left foot disability.  As such, entitlement to an evaluation in excess of 10 percent for the left foot is not warranted.

For VA purposes, normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a , Plate II (2011). Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Veteran's range of motion of the Veteran's left ankle motion as shown on the VA examinations in June 2008 and September 2009 indicate that he has significant loss of motion, accompanied by pain.  Thus, resolving all reasonable doubt in his favor, the Board finds that his left ankle disability warrants the maximum rating of 20 percent for marked limitation of motion of the left ankle.  As such, a separate 20 percent rating for marked limitation of motion under DC 5271 is warranted.  Given the range of motion findings, however, the preponderance of the evidence clearly shows that he does not have left ankle anklylosis and thus a separate evaluation in excess of 20 percent is not warranted.

Extraschedular Consideration

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The disabilities are productive of symptoms contemplated in the applicable rating criteria corresponding with the severity of the left foot and ankle disabilities.  The examination reports notes no history of hospitalization, and the Veteran has been retired during the course of the appeals period.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and the Board finds the evidence does not establish any unusual or exceptional circumstances, such as marked interference with employment.  Thus, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.  


ORDER

A rating in excess of 10 percent for residuals of fracture, 2nd and 3rd metatarsals, left foot, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for marked limitation of motion of the left ankle is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


